Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Format
Examiner notes that Claim 3 includes a reference character (104) in line 4. Since no other claims incorporate reference characters, Examiner assumes that this is a typographical error. However, use of a reference character in a claim is permissible under MPEP 608.01(m), and thus no action by Applicant is required.
Claim Objections
Claims 7, 9, and 19-20 are objected to because of the following informalities:
	Claim 7 includes the term “connection acceptor” on lines 7, 8, and 11. 
	Claim 9 also includes the term “connection acceptor” on lines 10, 12-13, and 19.
	Claim 19 also includes the term “connection acceptor” on lines 9-10.
	Claim 20 is objected to based on its dependency on Claim 19.
	As the term “connection acceptor” is not found in the specification or elsewhere in the claims, Examiner assumes that the term “connection receptor” was intended, and examines Claims 7, 9, and 19 under this assumption.
	Appropriate correction by Applicant is required.
Claim 7 is further objected to for use of the term “driving shaft” in lines 8 and 10. This term has no antecedent basis in the claims or the specification. Examiner assumes that this is a typographical error for the intended term “connecting shaft”, and examines Claim 7 under this assumption.
	Appropriate correction by Applicant is required.
Claim 20 is further objected to because of the following informality;
	Line 6 includes the typographical error “ach” (“each”). 
	Appropriate correction by Applicant is required.
Claims 10-21 are objected to because of the following informalities:
	The preambles of Claims 10-21 begin with “The apparatus according to claim…”.
	MPEP 608.01(n)(III) states “a dependent claim is directed to a combination including everything recited in the base claim”. Base Claim 9 is directed to “A system for controlling a robotically steerable apparatus”. It appears that the apparatus is only a portion (i.e., the bendable body) of what is claimed in base Claim 9. Therefore, Claims 10-21 that begin with “The apparatus…” are incorporating only a portion of base Claim 9, which is impermissible.
	Examiner assumes that the use of the term apparatus in the preambles of Claims 10-21 was a typographical error in which “The system according to claim…” was intended. Claims 10-21 are examined based on this assumption.
	Appropriate correction by Applicant is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konomura (US PGPUB 2010/0160730 – “Konomura”).
	The rejection of Claim 1 references Examiner-annotated FIG. 2 and Examiner-annotated FIG. 9:

    PNG
    media_image1.png
    622
    1146
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    671
    808
    media_image2.png
    Greyscale

	With regard to Claim 1, Konomura discloses:
	A connector assembly (FIG. 11, operation portion 3) for use in transferring actuating forces from an actuation unit (FIG. 11, combination of elements 37, 29a, 33a, 27a, 31a) to a bendable body (FIG. 11, insertion portion 2) of a robotically steerable instrument (FIG. 1, endoscopic instrument 1), the connector assembly comprising: 
	a connection receptor (FIG. 11, housing 13) operatively coupled to the actuation unit and having a substantially cylindrical opening (FIG. 5, housing 13) and one or more locking ways (FIG. 11, step portion 15A of engagement member 27a; see also Examiner-annotated FIG. 2 and Examiner-annotated FIG. 9) formed on an inner surface of the cylindrical opening (FIG. 2, engagement members 27a-27d); and 
	a bendable-body connecting shaft (FIG. 11, housing 12) configured to detachably engage and disengage the bendable body to and from the actuation unit (FIG. 9, showing housing 13 and housing 12 uncoupled/disengaged, and FIG. 11, showing housing 13 and housing 12 coupled/engaged), 
	wherein the bendable-body connecting shaft includes a driving rod  (FIG. 11, engagement member 19a) operatively connected to a driving wire (FIG. 11, wire 20a) which actuates at least one bending section of the bendable body (paragraph [0079], “The wires 20a, 20b are fixed on the top and bottom sides of the distal-end portion (bending pieces) of the bending portion 9”),
	 wherein the driving rod has a first segment (FIG. 11, base of engagement member 19a) and a second segment (FIG. 11, step portion 15B of engagement member 19a) rigidly connected to each other at an angle, the first segment attached to the driving wire and aligned in a lengthwise direction of the bendable-body connecting shaft (FIG. 11, base of engagement member 19a aligned lengthwise with housing 12), and the second segment extending radially outwards from the bendable-body connecting shaft (FIG. 2, step portion 15B extending radially outwards from housing 12), and 
	wherein, in an engaged state in which the actuation unit applies an actuating force having a predetermined direction and magnitude to the bendable body, the second segment of the driving rod is engaged with a first locking way (FIG. 9, notch in member 27a) of the connection receptor so that the driving rod moves the driving wire to pull or push the driving wire in a same direction and at substantially the same magnitude as the actuating force applied by the actuation unit (FIG. 11, engagement member 27a engaged with engagement member 19a; paragraph [0112] “the first engagement member 19a in engagement at the step portions 15B are pushed and slid backward along the guide groove 16a. As a result…the wire 20a is pulled”).  

	With regard to Claim 2, Konomura discloses the features of Claim 1, as described above.
	Konomura further discloses: 
	wherein the connection receptor includes a driving stage (FIG. 11, second engagement member 27a) configured to move in linear direction which is the same direction as, and parallel to, the actuating force applied by the actuation unit (FIG. 5, operation wires 29a-29d and engagement members 27a-27d; paragraph [0081] “operation wires 29a to 29d that extend respectively through the second engagement members 27a to 27d and function as actuation members”), and 
	wherein the driving stage includes the first locking way to which the driving rod is engaged (FIG. 11, step portion 15A). 

	With regard to Claim 4, Konomura discloses the features of Claim 2, as described above.
	Konomura further discloses wherein the connecting shaft further includes a guide channel (FIG. 10, anchor grooves 17 securing guide pins 34) arranged in a lengthwise direction and configured to guide in the lengthwise direction the driving rod that is attached to the driving wire (see FIG. 11, in which engagement member 19a is axial to driving wire 20a).  

	With regard to Claim 6, Konomura discloses the features of Claim 2, as described above.
	Konomura further discloses wherein the connection receptor further includes a plurality of guiding pins (FIG. 5, guide pins 34) that are arranged radially around the inner surface of the cylindrical opening and that are configured to position and guide the connecting shaft into the cylindrical opening of the connection receptor (paragraph [0096] “housings 12, 13 are mutually aligned into a connected state”).  

	With regard to Claim 8, Konomura discloses the features of Claim 2, as described above.
	Konomura further discloses wherein the driving stage includes an actuator attachment unit (FIG. 11, operation wire 29a) configured to mechanically connect the driving stage to an actuator of the actuation unit (FIG. 11, operation wire 29a connecting second engagement member 27a to arm portion 37 of operation lever 14).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konomura (US PGPUB 2010/0160730 – “Konomura”) in view of King et al. (US PGPUB 2013/0068372 – “King”). 
	Konomura discloses the features of Claim 2, as described above.
	Konomura further discloses wherein the first locking way is L-shaped (Konomura, FIG. 11, second engagement member 27a).
	Konomura does not explicitly disclose wherein the L-shaped locking way includes chamfered edges configured to guide the driving rod (104) when the bendable-body connecting shaft engages to or disengages from the connection receptor. 
	King teaches wherein the L-shaped locking way includes chamfered edges configured to guide the driving rod (104) when the bendable-body connecting shaft engages to or disengages from the connection receptor (King, FIG. 7 ring 60; paragraph [0026] "ring 60 includes a hook 51 and a hook 52, which are shown in FIG. 7…Hook 51 has an angled or canted face 81 and similarly hook 52 has an angled or canted face 82. Angled faces 81 and 82 prevent the hooks from slipping apart or separating since a circumferential force will draw the hooks toward each other”). 
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to incorporate King’s chamfered edges into the engaging edge of Konomura’s locking way. A person having ordinary skill in the art of endoscopes would be motivated to make such a modification in order to guide a connection between the two units while preventing inadvertent disengagement between locking way 27a and driving rod 19a.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konomura (US PGPUB 2010/0160730 – “Konomura”) in view of Kim et al. (US PGPUB 2020/0107898 – “Kim”). 
	Konomura discloses the features of Claim 2, as described above.
	Konomura does not explicitly disclose:
	wherein the driving stage includes a first magnet, 
	wherein the second segment of the driving rod includes a second magnet, and 
	wherein, in the engaged state in which the actuation unit applies an actuating force having a predetermined direction and magnitude to the bendable body, the second magnet is configured to attract the first magnet to prevent the driving rod from moving away from a predetermined position.  
	Kim teaches:
	wherein the driving stage includes a first magnet, 
	wherein the second segment of the driving rod includes a second magnet, and 
	wherein, in the engaged state in which the actuation unit applies an actuating force having a predetermined direction and magnitude to the bendable body, the second magnet is configured to attract the first magnet to prevent the driving rod from moving away from a predetermined position (Kim, FIG. 30, surgical instrument 30 and manipulator part 10; paragraph [0155] “surgical instrument 30 and the manipulating part 10 may be detachably fastened in various ways; for example, they may be magnetically fastened together, as shown in FIG. 30.”).  
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make the simple combination of Kim’s magnets with Konomura’s driving stage and driving rod. A person having ordinary skill in the art of endoscopes would be motivated to make such a combination in order to have a secure connection between the driving stage and the driving rod (Kim, paragraph [0238] “the bending actuation wires and effector actuation wire are magnetically and detachably connected to the manipulating part”).

Claims 9-10, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konomura (US PGPUB 2010/0160730 – “Konomura”) in view of Snoke et al. (US Patent 5,846,221 – “Snoke). 

	With regard to independent Claim 9, Konomura discloses:
	A system for controlling a robotically steerable apparatus, comprising: 
	a bendable body (Konomura, FIG. 11, elongated insertion portion 2);
	a plurality of driving wires (Konomura, FIG. 3, wires 20a-20d), 
	a connector assembly (Konomura, FIG. 11, operation portion 3) configured to detachably connect the bendable body to an actuation unit (Konomura, paragraph [0014] “An endoscope apparatus according to the present invention includes: a first portion that communicates with an insertion portion having a bendable bending portion; a second portion that is detachably attached to the first portion; and a drive portion that is provided on the second portion side and bendingly moves the bending portion”); and 
	a controller (Konomura, FIG. 11, operation lever 14) configured to control the actuation unit (Konomura, FIG. 11, combination of elements 37, 29a, 33a, 27a, 31a), 
	wherein the connector assembly comprises: 
	a connection acceptor (Konomura, FIG. 11, housing 13) coupled to the actuation unit (Konomura, FIG. 11, arm portion 27), and 
	a connecting shaft (Konomura, FIG. 11, housing 12) coupled to the bendable body, 
	wherein the connecting shaft is configured to connect with the connection acceptor to transfer an actuation force from the actuation unit to the bendable body (Konomura, FIG. 11, showing housing 12 coupling insertion portion 2 to housing 13), 
	wherein the connecting shaft includes a plurality of driving rods that are attached in a one-to-one correspondence to the plurality of driving wires (Konomura, FIG. 2, showing the engagement members 19a-19d connected to respective wires 20a-20d), 
	wherein the driving rods are positioned to slidingly move lengthwise along an outer surface of the connecting shaft and along an inner surface of the connection acceptor (Konomura, FIG. 2; paragraph [0077] “there are arranged first engagement members 19a, 19b, 19c, 19d slidably in the forward-backward direction”), and
	wherein, in a connected state where the bendable body is connected to the actuation unit via the connector assembly, the controller causes the actuation unit to transmit the actuating force from an actuator to a driving rod, and the driving rod actuates or moves a driving wire in a same direction as, and parallel to, the actuating force applied by the actuator (Konomura, paragraph [0112] “the first engagement member 19a in engagement at the step portions 15B are pushed and slid backward along the guide groove 16a. As a result…the wire 20a is pulled”). 
	While Konomura teaches “an insertion portion having an observation system and an illumination system” (Konomura, paragraph [0038]), Konomura does not explicitly disclose:
	wherein the bendable body has an outer surface and an inner surface defining a wall, the inner surface defining at least one tool channel and the wall having a plurality of wire conduits in a lengthwise direction of the bendable body;
	wherein the plurality of driving wires, each positioned to slidingly move lengthwise along the wall of the bendable body within a corresponding wire conduit; 
	Snoke teaches:
	a bendable body having an outer surface and an inner surface defining a wall, the inner surface defining at least one tool channel and the wall having a plurality of wire conduits in a lengthwise direction of the bendable body (Snoke, FIG. 12, elongate tube 55 having lumens 67, 68, 69, steering wires 61,62);
	a plurality of driving wires, each positioned to slidingly move lengthwise along the wall of the bendable body within a corresponding wire conduit (Snoke, col. 7, lines 50-63 “ the detachable steerable catheter 20 has…an elongate tube 55 having at least one lumen 67, 68, 69 (FIG. 12) preferably extending from a distal end portion 58 to a proximal portion 56 of the tube 55…The deflecting means 60 preferably includes a pair of steering wires 61, 62 positioned within and coaxially extending the substantial length of the tube 55.”).
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of Snoke’s bendable body with a working channel such as lumen 69 and driving wires 61,62 for the bendable body disclosed by Konomura. A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to provide the bendable body with the ability to selectively use different instruments within the lumen 69 (Snoke, col. 10, lines 23-26 “fiber optic scope 90 is slid longitudinally coaxially within the lumen 69 toward the distal portion 58 of the elongate tube 55”) and to provide a dedicated and unobstructed route for steering wires in the bendable body (Snoke, col. 15, lines 8-10 “steering wires 61, 62 extend through wire lumens in the elongate tube 55 to the distal end portion 58 of the elongate tube 55”).

	With regard to Claim 10, Konomura discloses the features of Claim 9, as described above.
	Konomura further discloses:
	wherein the connecting shaft includes a shaft-locking pin which protrudes radially from the connecting shaft and substantially perpendicular to the outer surface thereof (Konomura, Examiner-annotated FIG. 2 shown below and FIG. 10, guide pins 34), 
	wherein the connection receptor includes a central opening with a plurality of locking ways formed on the inner surface of the connection receptor (Konomura, FIG. 2 and FIG. 10, anchor grooves 17), and 
	wherein the connecting shaft is connectable to and disconnectable from the connection receptor, by guiding the shaft-locking pin along a first locking way (Konomura, paragraph [0096] “This fits the head portions 34a of the guide pins 34 into the horizontal portions of the substantially L-shaped large-diameter groove portions 17a of the anchor grooves 17”). 
Thus, Konomura discloses all the limitations of the claims, except for Konomura showing the shaft-locking pin on the connection receptor and the locking ways on the connecting shaft. It would have been obvious to one of ordinary skill in the art at the time the invention was made to position Konomura’s shaft-locking pin on the connecting shaft and Konomura’s locking ways on the connection receptor, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	With regard to Claim 13, Konomura in view of Snoke teach the features of Claim 12, as described above.
	Konomura further discloses:
	wherein the connecting shaft includes a plurality of guide channels formed lengthwise around the outer surface thereof (Konomura, FIG. 3, anchor grooves 17), 
	wherein the guide channels are substantially evenly distributed around the outer surface (Konomura, FIG. 3, anchor grooves 17) and substantially concentric with a longitudinal axis of the connecting shaft (Konomura, FIG. 2, showing anchor grooves 17 concentric with multiple longitudinal axes), and 
	wherein a proximal part of each guide channel is configured to receive therein a driving rod (Konomura, FIG. 3, showing engagement members 19a-19d in the proximal part of anchor grooves 17) and a distal part of each guide channel is configured to receive therein a driving wire (Konomura, FIG. 3, showing wires 20a-20d in the distal part of anchor grooves 17).  
Thus, Konomura discloses all the limitations of the claims, except for Konomura showing the shaft-locking pin on the connection receptor and the locking ways on the connecting shaft. It would have been obvious to one of ordinary skill in the art at the time the invention was made to position Konomura’s shaft-locking pin on the connecting shaft and Konomura’s locking ways on the connection receptor, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	With regard to Claim 14, Konomura in view of Snoke teach the features of Claim 9, as described above.
	Konomura further discloses:
	wherein the connecting shaft is tapered in at least one of a distal to proximal direction and a proximal to distal direction, 
	wherein the connecting shaft has, in a direction from the proximal end to the distal end, a first outer diameter OD1, a second outer diameter OD2, a third outer diameter OD3, and a fourth outer diameter OD4, and 
	wherein the connecting shaft tapered in a proximal section thereof from the distal to proximal direction such that OD2 > OD1, in a distal section thereof in the proximal to distal direction such that OD4 < OD3, and a mid-shaft section thereof has a diameter where 
OD3 ≤ OD2 (Konomura, FIG. 3, showing housing 12 tapered from a larger diameter at the proximal end to a smaller diameter at the distal end that connects to the insertion portion 2).  
	That is, as shown in Examiner-annotated FIG. 3 of Konomura, OD4 < OD3 ≤ OD2 > OD1.

    PNG
    media_image3.png
    630
    962
    media_image3.png
    Greyscale


	

	With regard to Claim 15, Konomura in view of Snoke teach the features of Claim 14, as described above.
	The rejection of Claim 15 again references Examiner-annotated FIG. 2:

    PNG
    media_image1.png
    622
    1146
    media_image1.png
    Greyscale

	Konomura further discloses:
	wherein the connection receptor has an opening which extends lengthwise from a proximal-end side to a distal-end side (Konomura, Examiner-annotated FIG. 2, showing Connector receptor opening), and the opening is configured to receive therein the connecting shaft which is inserted in a linear direction from the distal-end side towards the proximal-end side (Konomura,  FIG. 10, showing connecting shaft housing 12 linearly inserted into connection receptor housing 13), 
	wherein the connection receptor includes, in order from the proximal-end side to the distal-end side of the opening, a first inner surface (Konomura, FIG. 2, First inner surface) configured to receive at least part of the proximal section of the connecting shaft (Konomura, FIG. 10, showing proximal section of connecting shaft 12 connected to proximal section of connection receptor housing 13), and a second inner surface (Konomura, FIG. 2 second inner surface) configured to receive therein at least part of the mid-shaft section of the connecting shaft (Konomura, FIG. 10, showing mid-shaft section of connecting shaft housing 12 connected to connection receptor housing 13), and 
	wherein the connection receptor incudes the first locking way (Konomura, Examiner-annotated FIG. 9, notch in member 27a) and a plurality of guiding pins arranged in the second inner surface of the opening (Konomura, FIG. 2, guide pins 34), and a plurality of second locking ways arranged in the first inner surface (Konomura, FIG. 2, second locking ways in engagement members 27a-27c).  

	With regard to Claim 16, Konomura in view of Snoke teach the features of Claim 15, as described above.
	Konomura further discloses wherein the guiding pins are arranged radially with respect to a longitudinal axis of the substantially cylindrical opening such that the guiding pins extend substantially perpendicular to the second inner surface (Konomura, Examiner-annotated FIG. 2, showing guide pins 34 arranged radially respect to a first connection receptor longitudinal axis and a second connection receptor longitudinal axis and perpendicular to the second inner surface), and the guiding pins are configured to contact an outer surface of the substantially cylindrical body of the connecting shaft so as to align a longitudinal axis of the connecting shaft with the axis of the substantially cylindrical opening (Konomura, FIG. 10, showing guide pins 34 aligning the longitudinal axis of connecting shaft 12 with the longitudinal axis of the opening of the connection receptor).  

	With regard to Claim 17, Konomura in view of Snoke teach the features of Claim 16, as described above.
	Konomura further discloses:
	wherein the connection receptor includes a plurality of driving stages (Konomura, FIG. 5, engagement members 27a-27d) each arranged on a guiding rail (Konomura, FIG. 5, guide grooves 26a-26d) on the first inner surface of the substantially cylindrical opening substantially concentric with the axis of the substantially cylindrical opening (Konomura, FIG. 2, showing anchor grooves 17 concentric with multiple longitudinal axes), and 
	wherein the driving stages are configured to engage with the driving rods and independently move the driving rods in a direction substantially parallel to the axis of the cylindrical opening (Konomura, paragraph [0081] “operation wires 29a to 29d that extend respectively through the second engagement members 27a to 27d and function as actuation members”).  

	With regard to Claim 19, Konomura in view of Snoke teach the features of Claim 9, as described above.
	Konomura further discloses:
	wherein each driving rod has a first segment (Konomura FIG. 11, base of engagement member 19a) and a second segment (Konomura FIG. 11, step portion 15A) arranged substantially perpendicular with respect to each other, the first segment attached to a driving wire and aligned in a lengthwise direction of the connecting shaft (Konomura, FIG. 11, base of engagement member 19a aligned lengthwise with housing 12) and the second segment extending radially outwards from the outer surface of the connecting shaft (Konomura FIG. 11, step portion 15A extending radially outwards from housing 12), and 
	wherein, in the connected state, the first segment of the driving rod transfers the actuating force from the actuator to the driving wire, and the second segment of the driving rod engages with a second locking way of the connection acceptor (Konomura, paragraph [0112] “the first engagement member 19a in engagement at the step portions 15B are pushed and slid backward along the guide groove 16a. As a result…the wire 20a is pulled”).  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Konomura (US PGPUB 2010/0160730 – “Konomura”) in view of Snoke et al. (US Patent 5,846,221 – “Snoke) and Kim et al. (US PGPUB 2020/0107898 – “Kim”). 

	With regard to Claim 20, Konomura in view of Snoke teach the features of Claim 19, as described above.
	Konomura further discloses:
	further comprising a driving-rod locking mechanism configured to lock the second segment of each driving rod to each second lacking way (Konomura FIG. 11, step portion 15B), 
	Konomura in view of Snoke do not explicitly teach:
	wherein the driving-rod locking mechanism incudes a first magnet included in the second segment of each driving rod, and a second magnet embedded in ach second locking way at a predetermined position thereof.  
	Kim teaches wherein the driving-rod locking mechanism incudes a first magnet included in the second segment of each driving rod, and a second magnet embedded in ach second locking way at a predetermined position thereof (Kim, FIG. 30, surgical instrument 30 and manipulator part 10; paragraph [0155] “surgical instrument 30 and the manipulating part 10 may be detachably fastened in various ways; for example, they may be magnetically fastened together, as shown in FIG. 30.”).
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make the simple combination of Kim’s magnets with Konomura’s driving stage and driving rod. A person having ordinary skill in the art of endoscopes would be motivated to make such a combination in order to have a secure connection between the driving stage and the driving rod (Kim, paragraph [0238] “the bending actuation wires and effector actuation wire are magnetically and detachably connected to the manipulating part”).

	With regard to Claim 21, Konomura in view of Snoke and Kim teach the features of Claim 20, as described above.
	Kim further discloses wherein the second magnet is configured to attract the first magnet to prevent the driving rod from moving away from the predetermined position (Kim, FIG. 30, surgical instrument 30 and manipulator part 10; paragraph [0155] “surgical instrument 30 and the manipulating part 10 may be detachably fastened in various ways; for example, they may be magnetically fastened together, as shown in FIG. 30.”).
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make the simple combination of Kim’s magnets with Konomura’s driving stage and driving rod. A person having ordinary skill in the art of endoscopes would be motivated to make such a combination in order to have a secure connection between the driving stage and the driving rod (Kim, paragraph [0238] “the bending actuation wires and effector actuation wire are magnetically and detachably connected to the manipulating part”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US Patent 5,803,083 – “Buck”) in view of Chen et al. (US PGPUB 2007/0010801 – “Chen”) and Gumbs et al. (US PGPUB 2011/0201886 – “Gumbs”). 

	The rejection of Claim 22 references Examiner-annotated FIG. 1B of Buck, and FIG. 6A and FIG. 6B of Chen:

    PNG
    media_image4.png
    151
    332
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    209
    359
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    240
    385
    media_image6.png
    Greyscale


		With regard to Claim 22, Buck discloses:
	A connector assembly configured to removably connect a robotically steerable instrument with an actuation unit, the connector assembly comprising: 
	a connecting shaft (Buck, Examiner-annotated FIG. 1B, hub 13) which is attached to a proximal end of a bendable body (Buck, FIG. 1B, main body 27 of catheter body 11), the connecting shaft comprising a plurality of driving rods (Buck, FIG. 1B, slides 70) that are arranged radially around an outer surface of the connecting shaft in a one-to-one correspondence with a plurality of driving wires (Buck, col. 6, lines 7-8 “thumb slides 70 which are connected to puller wires 21”), wherein the bendable body has an outer surface and an inner surface defining a wall (Buck, FIG. 4, showing cross-section of catheter body 11), the inner surface defining at least one tool channel (Buck, FIG. 4, lumen 30) and the wall having a plurality of wire conduits in a lengthwise direction of the bendable body (Buck, FIG. 4, sleeve 51), and wherein each of the plurality of driving wires is positioned to slidingly move lengthwise along the wall within a corresponding wire conduit (Buck, col. 5, lines 20-22 “puller wires 21 are constructed of stainless steel cable 50 with a PTFE sleeve 51 covering them to provide lubricity within the polyamide tubes 3”)
	Buck does not explicitly disclose:	a connection receptor that is connected to the actuation unit and includes a plurality of driving stages arranged around an inner surface of a substantially cylindrical opening of the connection receptor, 
	wherein each of the driving stages is configured to be independently driven lengthwise parallel to an axis of the substantially cylindrical opening by an actuating force applied by the actuation unit, the actuating force having a predetermined direction and magnitude, and 
	wherein, in response to the actuating force applied by the actuation unit, each driving stage independently drives a driving rod and moves a corresponding driving wire parallel to and in the same predetermined direction and at substantially the same magnitude as the actuating force applied by the actuation unit.  
	Chen teaches:
	a connection receptor (Chen, Examiner-annotated FIG. 6B, coupler 220, shown for clarity with cylindrical covering in FIG. 6A removed) that is connected to the actuation unit (Chen, FIG. 6B, control 140) and includes a plurality of driving stages (Chen, FIG. 6B, pins 222) arranged around an inner surface of a substantially cylindrical opening of the connection receptor, 
	wherein each of the driving stages is configured to be independently driven lengthwise parallel to an axis of the substantially cylindrical opening by an actuating force applied by the actuation unit (Chen, paragraph [0034] “each pin allows the tensioning or release of the corresponding cables 226a, 226b, 226c, etc.”), the actuating force having a predetermined direction and magnitude (Chen, paragraph [0034] “each of the pins 222a, 222b, 222c, etc. includes a spring 228a, 228b, 228c that biases the pin toward the distal end of the control 14”), and 
	wherein, in response to the actuating force applied by the actuation unit, each driving stage independently drives a driving rod and moves a corresponding driving wire parallel to and in the same predetermined direction and at substantially the same magnitude as the actuating force applied by the actuation unit (Chen, paragraph [0034] “Each of the pins 222a, 222b, 222c, etc., is connected to a control cable that is moved by the handle 160 or the trigger mechanism 164 as described above.”).  
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to connect Buck’s connecting shaft hub 13 to Chen’s connection receptor coupler 220 by inserting Buck’s driving rod slide 70 into Chen’s slots/notches 224, in order to create a complete connector assembly A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to have a disposable insertion element/medical device (Chen, paragraph [0035] “to disconnect the cable, the balls or cable ends are removed from the cable receiving slots 224. Upon completion of a procedure, the medical device 250 can be uncoupled from the control 140, cleaned or sterilized for re-use or thrown away”).
	However, a combination of Buck in view of Chen does not explicitly teach a bendable body of the robotically steerable instrument.
	Gumbs teaches a bendable body of the robotically steerable instrument (Gumbs, FIG. 1, paragraph [0043] “the system 10 and endoscope handle 62 can be placed in the cradle or holder 40 and the endoscope tip 64A can be robotically-controlled via one or more commands”).
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to implement in a robotic system the endoscope configured with the connector assembly taught by Buck in view of Chen. A person having ordinary skill in the art of endoscopes would be motivated to make such a combination/implementation in order to make endoscopic examinations more efficient (Gumbs, paragraph [0031], “the present inventors have developed systems and methods for remote or robotic endoscope handle manipulation, which, among other things, can reduce the number of doctors involved in an endoscopic procedure to one or two doctors”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 2007/0010801 – “Chen”) in view of Buck et al. (US Patent 5,803,083 – “Buck”).
	The rejection of independent system Claim 25 references Examiner-annotated FIG. 1B and FIG. 6A of Buck, and FIG. 6A and FIG. 6B of Chen.
	Examiner-annotated FIG. 1B of Buck, and FIG. 6A and FIG. 6B of Chen are shown above.
	Examiner-annotated FIG. 6A of Buck shows:

    PNG
    media_image7.png
    556
    1387
    media_image7.png
    Greyscale

	Chen discloses:
	A system, comprising:
	an actuation unit (Chen, Examiner-annotated FIG. 6B, control 140), a steerable instrument (Chen, FIG. 6B, medical device 250), and a connector assembly (Chen, FIG. 6B, coupler 220), wherein the connector assembly is configured to couple and uncouple the steerable instrument to and from the actuation unit in a linear and rotational motion; 
	the actuation unit comprising: a first actuator (Chen, FIG. 6B, “first actuator”), and a second actuator (Chen, FIG. 6B, “second actuator”); 
	the steerable instrument comprising a bendable body having one or more bendable segments (Chen, Abstract, “An actuator selectively tensions one or more control cables having ends secured at or adjacent a distal tip of the medical device in order to bend the distal tip in a desired direction.”); 
	the connector assembly comprising: a connector housing (Chen, Examiner-annotated FIG. 6A, coupler 220) attached to the actuation unit (Chen, FIG. 6A, control 140); 
	the connector housing comprising a linearly translating first driving stage (Chen, FIG. 6B, “first driving stage”) coupled to the first actuator (Chen, FIG. 6B, “first actuator”), and a linearly translating second driving stage (Chen, FIG. 6B, “second driving stage”) coupled to the second actuator (Chen, FIG. 6B, “second actuator”); and 
	the connecting shaft comprising: 
	the second segment of the first driving rod being configured to couple with the linearly translating first driving stage at the connector housing (Chen, FIG. 6B, “First driving stage”) and the second segment of the second driving rod being configured to couple with the linearly translating second driving stage (Chen, FIG. 6B, “second driving stage”) at the connector housing; 
	wherein, in a state where the steerable instrument is coupled to the actuation unit, the linearly translating first driving stage is disengageably mated with the second segment of the first driving rod, and the linearly translating second driving stage is disengageably mated with the second segment of the second driving rod, such that each of the linearly translating first driving stage and the linearly translating second driving stage independently transmit an actuation force received the from the first actuator and second actuator, respectively, to the first driving wire and the second driving wire in a same direction and at substantially the same magnitude as the actuation force received the from the first actuator and second actuator, respectively (Chen, paragraph [0034] “Each of the pins 222a, 222b, 222c, etc., is connected to a control cable that is moved by the handle 160 or the trigger mechanism 164 as described above.”).
	Chen does not explicitly disclose:
	the bendable body having an outer surface and an inner surface defining a wall, the inner surface defining at least one tool channel and the wall having a plurality of driving wires arranged in wire conduits in a lengthwise direction of the bendable body; 
	the connector assembly comprising: a connecting shaft attached to a proximal end of the bendable body; 
	the connecting shaft comprising: 
		a first driving rod attached to a first driving wire, and a second driving rod attached to a second driving wire, 
		the first driving rod comprising a first segment and a second segment substantially perpendicular to each other, the first segment of the first driving rod being coupled to the first driving wire, and 
		the second segment of the first driving rod protruding radially from the connecting shaft, and the second driving rod comprising a first segment and a second segment substantially perpendicular to each other, the first segment of the second driving rod being coupled to the second driving wire, and the second segment of the second driving rod protruding radially from the connecting shaft and being configured to couple with the linearly translating second driving stage at the connector housing; 
	Buck teaches:
	the bendable body having an outer surface and an inner surface defining a wall (Buck, FIG. 4, showing cross-section of catheter body 11), the inner surface defining at least one tool channel (Buck, FIG. 4, lumen 30) and the wall having a plurality of driving wires arranged in wire conduits in a lengthwise direction of the bendable body (Buck, col. 5, lines 20-22 “puller wires 21 are constructed of stainless steel cable 50 with a PTFE sleeve 51 covering them to provide lubricity within the polyamide tubes 3”); 
	the connector assembly comprising: a connecting shaft (Buck, Examiner-annotated FIG. 6A, hub 13) attached to a proximal end of the bendable body (Buck, Examiner-annotated FIG. 1B, main body 27 of catheter body 11); 
	the connecting shaft comprising: 
		a first driving rod (Buck, FIG. 1B, “first driving rod” (slide 70)) attached to a first driving wire (Buck, col. 6, lines 7-8 “thumb slides 70 which are connected to puller wires 21”), and a second driving rod (Buck, FIG. 1B, “second driving rod” (slide 70)) attached to a second driving wire (Buck, col. 6, lines 7-8 “thumb slides 70 which are connected to puller wires 21”), 
		the first driving rod comprising a first segment (Buck, FIG. 6A, “First segment”) and a second segment (Buck, FIG. 6A, “Second segment”) substantially perpendicular to each other, the first segment of the first driving rod being coupled to the first driving wire (Buck, puller wire 21), and 
		the second segment of the first driving rod protruding radially from the connecting shaft (Buck, FIG. 6A, “Second segment” protruding radially from hub 13), and the second driving rod comprising a first segment (Buck, FIG. 6A, “First segment”) and a second segment (Buck, FIG. 6A, “Second segment”) substantially perpendicular to each other, the first segment of the second driving rod being coupled to the second driving wire (Buck, puller wire 21), and the second segment of the second driving rod protruding radially from the connecting shaft (Buck, FIG. 6A, “Second segment”) and being configured to couple with the linearly translating second driving stage at the connector housing; (Buck, FIG. 6A, second driving stage connected to puller wire as second driving stage in FIG. 6B of Chen is connected to control cables 226) 
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to connect Buck’s connecting shaft hub 13 to Chen’s connection receptor coupler 220 by inserting Buck’s driving rod slide 70 into Chen’s slots/notches 224, in order to create a complete connector assembly. That is, Buck’s driving rod slide 70 is a simple substitution for the ball at the end of a Chen’s cable 226x. A person having ordinary skill in the art of endoscopes would be motivated make such a substitution in order to provide a secure connection between Chen’s actuator/driving stages and the steering cables coupled to Buck’s driving rods/slides.
Allowable Subject Matter
Claims 7, 11-12, 18 and 23-24 would be allowable if rewritten to overcome the objections to Claims 7 and 9-18, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter.
	With regard to Claims 7, 11, and 18, Konomura teaches a connection receptor being coupled to a connecting shaft using a plurality of pins and L-shaped slots using a linear sliding connection. However, none of the identified prior art teaches or suggests connecting the connecting shaft to the connection receptor using a rotational and/or push and twist motion that would be practical using the pins/slots taught by Konomura. 
	With regard to Claim 23, Buck teaches a connecting shaft that holds radially arranged driving rods that connect to driving wires. However, none of the identified prior art teaches or suggests connecting the connecting shaft to a connection receptor using a rotational and/or push and twist motion that would be practical using the driving slots by Buck. More specifically, the pins connected to the control cables taught by Chen are not practicably connectable to the driving rods of Buck using a rotational and/or push and twist motion.
	Claim 12 would be allowable due to its dependency on Claim 11, and Claim 24 would be allowable due to its dependency on Claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Lindenroth et al. (US PGPUB 2020/0060646) teaches coupling a pulley element that controls steering wires in a catheter to linear motor actuators with insert-and-twist connections. 
	Thissen et al. (US PGPUB 2022/0061634) teaches actuator motors that couple to steering wires for an instrument shaft via a circular steering plate.
	De Jong et al. (US PGPUB 2020/0196836) teaches shame memory actuators that couple to cannula steering wires via grooves in a connection block.
	Kirschenman et al. (US PGPUB 2009/0247943) teaches actuator motors that couple to steering wires via a coupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 7:30am - 5:00pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 3795



/JAMES EDWARD BOICE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795